                                                                                  Document 6     Filed in NYSD on 02/28/2020                     Page 1 of 1
                                                                                                      U.S. Department of Justice

                                                                                                      United States Attorney
                                                                                                      Southern District of New York
      ·•                       ~              •         r


.,1 . . . ~ . . . .
t                     J   i) .... }   .I..'       ..i

                                                                                                                                                                          0
;; DOC Uf/iEt,T                                                                     I                 The Silvio J. Mollo Building
                                                                                                      One Saint Andrew's Plaza  I,' J1;: ~ 1\Q   tN     \) o· 0     CC
                                                                                                                                                              n V l,.     .
                                                                                                      New York, New York /0007 ;;, 1   \..,W,
I\ E~E_C,TRON!CALLy                                                        FILED 11
                                                                                    ,                 February 28, 2020                     /    /
               BY ECF                                       ..   -'.)   41 a,_o,-,, '                                                     5 L{         -z.o ')..0
                                \
              The Honorable Colleen McMahon
              Chief United States District Judge
                                                                                                            /\ 1 Ji ·-:rv /;{ J_'
                                                                                                            1-'-¼:-W~           \
                                                                                                                                            ¼           f/l-'~c .    J~. Z <f; 20 2.-6
              Southern District ofNew York                                                                   A-+ Z: ?_D 1 11e-~ir£ J1.>d-t.<£ Af>.,-~1.
              500 Pearl Street                                                                                                  _                                   A \

              New York, New York 10007                                                                        1t'M'z-- c '? ~ x                  c   {v/1£)...__ Thvov1k_
                                      Re:                        United States v. Cepeda-Nova, No. 19 Cr. 799 (CM)           {'-1ctv-0k          2--   Y;   }~v-fl.i.~ (u.-A-~-nE-1   +
               Dear Chief Judge McMahon:                                                                                       6~       "J-'~ ~-ic..t.
                    The parties have recently been informed that the defendant in this case has been accepted
            into this Court's Young Adult Opportunity Program. An initial proceeding before the Honorable
            Ronnie Abrams and the Honorable Sarah Netburn has been scheduled for March 24, 2020at
            Too p.m., at which time 1rts expected that this case will be reassignecF=to Judge Abrams~
            Accordin I the arties respectfully request that this Court adjourn the status conference currently
            scheduled for March 11, 2020 at : p.m.

                      The Government also moves to exclude time under the Speedy Trial Act, 18 U .S.C.
              § 3161 (h)(7), until March 24, 2020. An exclusion of time would be in the interest of justice
              because it will allow the defendant to participate in pretrial diversion. The defense consents to this
              request.


                                                                                               Respectfully submitted,

                                                                                               GEOFFREY S. BERMAN
                                                                                               United States Attorney




                                                                                         by:    d:Z#--
                                                                                               Ja& R. Fiddelman
                                                                                               Assistant United States Attorney
                                                                                               (212) 637-1024


              cc:                     Amy Lester, Esq. (by ECF)
